Exhibit 10.4

 



MAJESCO LIMITED

MNDC, MBP-P-136, Mahape, 

Navi Mumbai – 400 710, 

Maharashtra, India

 

July 20, 2020

 

MAJESCO

412 Mount Kemble Ave., Suite 110C

Morristown, NJ 07960

U.S.A.

 

Re:       Letter Agreement.

 

Ladies and Gentlemen:

 

Reference is made to the Agreement and Plan of Merger, dated as of July 20,
2020, by and among Majesco Limited, a public limited company domiciled in India
(the “Principal Stockholder”), which is the majority shareholder of Majesco, a
California corporation (the “Company”), the Company, Magic Intermediate, LLC, a
Delaware limited liability company (“Parent”), and Magic Merger Sub, Inc., a
Delaware corporation and a wholly owned Subsidiary of Parent (“Merger Sub”)(as
the same may be amended or otherwise modified in accordance with its terms after
the date hereof, the “Merger Agreement”), providing, among other things, for the
merger of the Company with and into Merger Sub with the Company being the
survivor in the merger (the “Merger”).

 

To induce and as a condition to Parent and Merger Sub’s willingness to enter
into the Merger Agreement, Principal Stockholder (in its capacity as such) has
agreed to enter into a Support Agreement (as the same may be amended or
otherwise modified in accordance with its terms after the date hereof, the
“Support Agreement”), dated as of July 20, 2020, by and among Principal
Stockholder, the Company, Parent and Merger Sub pursuant to which Parent
Stockholder is obligated, among other things, to organize a postal ballot
process for the approval by the members of Principal Stockholder of the
divestment of Principal Stockholder’s entire share of the Company common stock
pursuant to the Merger.

 

To induce and as a condition to the Company’s willingness to enter into the
Merger Agreement, Principal Stockholder (in its capacity as such) has agreed to
enter into this letter agreement (the “Letter Agreement”).

 

Pursuant to this Letter Agreement and applicable foreign exchange which the
Principal Stockholder is subject to (but only for so long as the Principal
Stockholder is so subject), the Principal Stockholder hereby agrees to, and
shall, reimburse, indemnify and hold harmless the Company from and against any
and all costs or disbursements incurred by the Company under Section 9.5(b)(iv)
or Section 9.6 (but solely as it relates to Section 9.5(b)(iv)) of the Merger
Agreement as a result of (A) a termination of the Merger Agreement by Parent
pursuant to Section 9.3(d) [Principal Stockholder Failure to Hold Principal
Stockholder Postal Ballot] of the Merger Agreement and (B) following the
execution and delivery of the Merger Agreement and prior to the termination of
the Merger Agreement pursuant to Section 9.3(d) thereof, a bona fide Principal
Stockholder Acquisition Proposal (as defined in the Merger Agreement) has been
made to the Principal Stockholder and (C) within twelve (12) months after such
termination, the Principal Stockholder shall have entered into a definitive
transaction agreement with respect to such Principal Stockholder Acquisition
Proposal (with “50%” being substituted in lieu of “20%” in each instance thereof
for purposes of Section 9.5(b)(iv) of the Merger Agreement). For avoidance of
doubt, it is clarified that the Principal Stockholder shall be obligated to
reimburse, indemnify and hold harmless the Company as above, only if all three
conditions set out at (A), (B) and (C) above are fulfilled. If any regulatory
approval is required in connection with any payments required to be made to the
Company under this Agreement, the Principal Stockholder shall use all best
efforts to secure any such regulatory approval that may be required for making
any payments under this Agreement.

 



-1-

 

 

This Letter Agreement is solely for the benefit of the parties hereto, and will
not be assignable by any party without the prior written consent of the other
party. This Letter Agreement shall be binding upon and be solely to the benefit
of each party hereto.

 

This Letter Agreement shall terminate automatically and be of no further force
and effect upon consummation of the Merger.

 

If for any reason any of the provisions of this Letter Agreement are not
performed in accordance with their specific terms or are otherwise breached,
immediate and irreparable harm or damage would be caused for which money damages
would not be an adequate remedy. Accordingly, each party agrees that, in
addition to any other available remedies that a party may have in equity or at
law, each party shall be entitled to enforce specifically the terms and
provisions of this Letter Agreement and to obtain an injunction restraining any
breach or violation or threatened breach or violation of the provisions of this
Letter Agreement in the courts of competent jurisdiction without necessity of
posting a bond or other form of security. In the event that any proceeding
should be brought in equity to enforce the provisions of this Letter Agreement,
no party shall allege, and each party hereby waives the defense, that there is
an adequate remedy at law.

 

THIS LETTER AGREEMENT SHALL BE DEEMED TO BE MADE IN AND IN ALL RESPECTS SHALL BE
INTERPRETED, CONSTRUED AND GOVERNED BY AND IN ACCORDANCE WITH THE LAWS OF THE
STATE OF CALIFORNIA WITHOUT REGARD TO THE CONFLICT OF LAW PRINCIPLES THEREOF (OR
ANY OTHER JURISDICTION) TO THE EXTENT THAT SUCH PRINCIPLES WOULD DIRECT A MATTER
TO ANOTHER JURISDICTION.

 

Except as permitted above, any dispute arising out of or relating to this Letter
Agreement shall be exclusively and finally settled by confidential arbitration
in accordance with the rules of the American Arbitration Association (the
“AAA”). Unless otherwise agreed in writing by the parties, the arbitral tribunal
shall consist of three arbitrators and the seat of the arbitration shall be in
the State of New Jersey All arbitration proceedings, including all written
submissions and evidence provided, shall be confidential and shall not be
disclosed to any third party, except to the extent: (i) required by applicable
law, (ii) required in connection with any court application for interim relief
or post-arbitration confirmation or enforcement proceedings, or (iii) all other
parties to the arbitration proceedings consent to the disclosure. The
arbitration hearing shall be held as promptly as possible, and in any event,
within twelve months after the filing of the arbitration demand with the AAA.
The award shall be enforceable in any court of competent jurisdiction. The
parties undertake to carry out any decision or award of the tribunal without
delay.

 



-2-

 

 

This Letter Agreement may be executed in any number of counterparts, any one of
which need not contain the signatures of more than one party, but all of such
counterparts together shall constitute one agreement; provided that, any
amendment that is detrimental to the Company must be approved by a majority of
the members of the Company’s board of directors who satisfy all of the following
requirements: (a) are not an executive officer or employee of the Company, (b)
satisfy the standards for being considered an independent director under the
rules of the Nasdaq Stock Market, (c) are not a director, officer or employee of
the Principal Stockholder or any of its affiliates (excluding the Company) and
(d) do not have, directly or indirectly, a material business relationship or
ownership position with the Principal Stockholder (other than service on the
board of directors of the Company).

 

This Letter Agreement may be amended and the observance of any provision may be
waived (either generally or in a particular instance and either retroactively or
prospectively) only with the mutual written consent of the signatories hereto.

 

In case any one or more of the provisions contained in this Letter Agreement or
any application thereof shall be invalid, illegal or unenforceable in any
respect, to the fullest extent permitted by applicable law, the validity,
legality and enforceability of the remaining provisions contained herein and
other application thereof shall not in any way be affected or impaired thereby.

 

[SIGNATURES FOLLOW ON THE NEXT PAGE]

 



-3-

 

 

  Sincerely,       MAJESCO LIMITED       By: /s/ Farid Kazani   Name:  Farid
Kazani   Title: Managing Director

 



-4-

 

 

Agreed and accepted by:

      MAJESCO       By: /s/ Adam Elster   Name:  Adam Elster   Title: Chief
Executive Officer  

 

 

-5-

 



